14‐3636 (L)
Legg et al. v. Ulster County et al.




                                           In the
                United States Court of Appeals
                             For the Second Circuit
                                           ________

                                      August Term, 2015

         No. 14‐3636 (L), No. 14‐3638 (XAP), and No. 14‐4635 (CON)

                                      ANN MARIE LEGG,
                                      Plaintiff‐Appellant,

                                              and

                                    PATRICIA WATSON,
                                  Plaintiff‐Cross‐Appellee,

                                               v.

    ULSTER COUNTY and PAUL J. VANBLARCUM, in his official capacity as
            Sheriff of the County of Ulster and individually,
                 Defendants‐Appellees‐Cross‐Appellants.1
                                ________

                 Appeals from the United States District Court
                     for the Northern District of New York.
                No. 09 Civ. 550 (FJS) ― Frederick J. Scullin, Judge.
                                     ________

                                 Argued: October 8, 2015
                                 Decided: April 26, 2016
                                       ________


1
     The Clerk of Court is directed to amend the caption as set forth above.
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




          Before: PARKER, LYNCH, and CARNEY, Circuit Judges.
                              ________

       Appeals  from  a  judgment  and  post‐judgment  orders  of  the
United  States  District  Court  for  the  Northern  District  of  New  York
(Scullin,  J.).    At  the  close  of  her  direct  case,  the  court  dismissed
plaintiff‐appellant  Ann  Marie  Legg’s  claim  for  pregnancy
discrimination.    The  court  also  denied  for  want  of  jurisdiction
defendants‐appellees‐cross‐appellants  Ulster  County  and  Paul
VanBlarcum’s post‐trial motions pursuant to Rule 50(b) and 59(b) on
plaintiff‐appellee  Patricia  Watson’s  claim  of  a  hostile  work
environment.  We conclude that under Young v. United Parcel Service,
Inc., 135 S. Ct. 1338 (2015), decided after this appeal was filed, Legg
has  presented  sufficient  evidence  to  support  a  claim  of  pregnancy
discrimination  and  therefore  VACATE  the  judgment  in  part  and
REMAND  with  instructions  to  conduct  a  new  trial.    We  also
conclude  that  the  district  court  erred  in  denying  the  defendants’
post‐trial motions for want of jurisdiction and accordingly VACATE
the  post‐judgment  orders  and  REMAND  for  further  proceedings
consistent with this opinion.
                                     ________

                     STEPHEN  BERGSTEIN,  Bergstein  &  Ullrich,  LLP,
                     Chester,  New  York;  Brendan  Klaproth,  Klaproth
                     Law PLLC, Washington, D.C.; and Joseph Ranni,
                     Ranni  Law  Offices,  Florida,  New  York,  for
                     Plaintiff‐Appellant and Plaintiff‐Cross Appellee.

                     MATTHEW  J.  KELLY  (Amanda  Davis  Twinam,  on
                     the  brief),  Roemer  Wallens  Gold  &  Mineaux  LLP,
                     Albany, New York, for Defendants‐Appellees‐Cross‐
                     Appellants.
                                    ________




                                       2
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




BARRINGTON D. PARKER, Circuit Judge:

       Ann Marie Legg, a corrections officer at the Ulster County Jail,
appeals from a judgment of the United States District Court for the
Northern  District  of  New  York  (Scullin,  J.)  dismissing  her  claim
against  Ulster  County  and  former  Sheriff  Paul  VanBlarcum  for
pregnancy  discrimination  under  Title  VII  of  the  Civil  Rights  Act  of
1964,  42  U.S.C.  §  2000e  et  seq.,  as  amended  by  the  Pregnancy
Discrimination  Act  of  1978,  42  U.S.C.  §  2000e(k)  (“PDA”).    Legg
claims that the County unlawfully discriminated against her on the
basis  of  her  pregnancy  when  it  denied  her  request  for  an
accommodation under its light duty policy, pursuant to which only
employees  injured  on  the  job  were  eligible  for  light  duty
assignments.    The  district  court  granted  the  defendants’  motion  for
judgment  as  a  matter  of  law  at  the  close  of  Legg’s  direct  case,
reasoning that the policy could not be discriminatory because it was
facially neutral with respect to pregnancy.

       While  this  appeal  was  pending,  the  Supreme  Court  decided
Young v. United Parcel Service, Inc., 135 S. Ct. 1338 (2015).  Young held
that an employer’s facially neutral accommodation policy gives rise
to  an  inference  of  pregnancy  discrimination  if  it  imposes  a
significant burden on pregnant employees that is not justified by the
employer’s non‐discriminatory explanation.  We conclude that Legg
has  presented  sufficient  evidence  to  support  a  pregnancy
discrimination claim under Young and therefore vacate the judgment
in part and remand with instructions to conduct a new trial.

       The  defendants  appeal  from  post‐judgment  orders  denying
their motions for judgment as a matter of law or, alternatively, for a
new  trial  on  Patricia  Watson’s  claim  of  a  sex‐based  hostile  work
environment.  The district court, without objection, initially granted
the  defendants  an  extension  of  time  to  file  their  post‐trial  motions. 
However,  after  the  motions  were  filed,  the  court  denied  them  for
want  of  jurisdiction,  believing  that  it  had  lacked  authority  under

                                       3
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




Federal  Rule  of  Civil  Procedure  6(b)(2)  to  grant  an  extension  and
that  the  time  limitations  are  jurisdictional.    We  conclude  that  the
district  court  erred  in  denying  the  motions  for  want  of  jurisdiction
and that, although it lacked authority under Rule 6(b)(2) to grant an
extension, it had discretion to consider whether the plaintiffs waived
compliance with the rule or whether an equitable exception applied. 
Accordingly,  we  vacate  the  post‐judgment  orders  and  remand  for
further proceedings consistent with this opinion.

                            BACKGROUND

       Legg  began  working  as  a  corrections  officer  for  the  Ulster
County  Jail  in  1996.    At  the  time,  the  County  maintained  a  policy
under  which  employees  injured  on  the  job  were  eligible  for  light
duty  assignments,  defined  as  clerical  and  other  duties  that  would
not  aggravate  the  employee’s  condition.    Under  Sheriff
VanBlarcum’s implementation, the policy did not apply to pregnant
employees because their condition did not result from a line‐of‐duty
injury.    Consequently,  pregnant  employees’  only  options  were  to
continue  working  full  duty,  use  accrued  sick,  vacation,  or  personal
time, or take Family and Medical Leave Act or disability leave.

        After  a  number  of  pregnancy‐related  complications,  Legg
became pregnant in 2008.  Because the pregnancy was high risk, her
doctor recommended that she work light duty and provided a note,
on  July  8,  stating  that  she  was  “able  to  work  at  this  time  but
shouldn’t  have  direct  contact  with  inmates.”    Joint  App’x  at  923. 
VanBlarcum  directed  Undersheriff  Frank  Faluotico  to  deny  her
request to accommodate her doctor’s recommendation.  On July 10,
Faluotico  informed  Legg  that  “[e]mployees  are  afforded  light  duty
assignments  at  the  Sheriff’s  discretion  for  work‐related
injuries/illnesses  only,”  and  she  therefore  had  “the  option  of  being
re‐evaluated by [her] attending physician and returning to work full
duty  capacity  as  a  Correction  Officer  or  [to]  utilize  accrued  time
(sick,  vacation,  personal)  and  file  for  [New  York  State]  Disability

                                      4
                         Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




benefits.”  Id. at 925.  Faluotico requested that Legg notify him of her
response as soon as possible.

        Later  that  day,  Legg  received  a  call  from  Lieutenant  Jon
Becker, who said that he would take care of her by assigning her to
light  duty  positions  if  she  obtained  a  revised  doctor’s  note  stating
that  she  was  able  to  work.    Legg  submitted  a  new  note  that  day
indicating  that  she  was  “able  to  work  with  no  restrictions.”    Id.  at
924.

        For a time, Legg was assigned to light duty tasks as promised. 
By  August,  however,  she  was  gradually  required  to  work  with
inmates again.  While working in a cell block in November, by then
approximately  seven  months  pregnant,  Legg  came  upon  two
inmates  fighting  in  the  bathroom  and  was  bumped  as  one  ran  past
her.    As  a  result  of  this  incident,  she  left  work  and  did  not  return
until after she gave birth.  

       After  Legg  returned  to  work,  she  brought  this  action  against
the  County  and  several  of  its  officials,  including  VanBlarcum,
alleging  that  the  denial  of  her  request  for  an  accommodation
amounted  to  pregnancy  discrimination  in  violation  of  Title  VII. 
Legg,  Watson,  and  two  other  female  corrections  officers  also
asserted  claims  for,  among  other  things,  a  sex‐based  hostile  work
environment in violation of Title VII and 42 U.S.C. § 1983. 

       The  suit  proceeded  to  trial  and,  at  the  close  of  Legg’s  direct
case,  the  defendants  moved  for  judgment  as  a  matter  of  law
pursuant  to  Rule  50  on  the  ground  that  all  employees  who  had
“outside  line‐of‐duty  disabilities”  were  treated  the  same  under  the
light duty policy.  Joint App’x at 674.  The district court granted the
motion,  explaining  that  in  requiring  that  the  injury  arise  when  the
employee  is  on  duty,    the  policy  “applied  across  the  board  to
everyone,”  “[a]nd  when  the  policy  applies  across  the  board  to
everybody, there’s no discrimination.”  Id. at 675–76.  The remaining

                                        5
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




claims  were  submitted  to  the  jury,  which  returned  a  verdict  in
Watson’s  favor  on  her  hostile  work  environment  claim  but  in  the
defendants’ favor otherwise.

       After the jury was excused, the defendants indicated that they
intended  to  file  post‐trial  motions  and  the  district  court,  without
objection  from  the  plaintiffs,  set  a  deadline  of  two  weeks  from  the
date  that  the  defendants  received  the  transcript.    On  August  20,
2014, the court entered final judgment, and on November 5, less than
two  weeks  after  receiving  the  transcript,  the  defendants  filed  their
post‐trial motions for judgment as a matter of law under Rule 50(b)
and,  alternatively,  for  a  new  trial  under  Rule  59(b).    The  next  day,
the  district  court  denied  the  motions  as  untimely,  concluding  that
although  the  defendants  had  been  granted  an  extension,  they  were
nonetheless required to file their Rule 50(b) and Rule 59(b) motions
no  later  than  28  days  after  the  entry  of  judgment,  and  under  Rule
6(b)(2) these deadlines were jurisdictional.  The same day, the court
denied  the  defendants’  Rule  60  motion  for  reconsideration  for
essentially  the  same  reason.    Legg  timely  appealed  from  the
judgment.    The  defendants  cross‐appealed  and  also  appealed  from
the  district  court’s  November  6  orders  denying  their  post‐trial
motions.  

                               DISCUSSION
                                       I.
       We  begin  with  the  dismissal  of  Legg’s  pregnancy
discrimination  claim.    Rule  50  allows  a  district  court  to  grant  a
motion for judgment as a matter of law in favor of the defendant if,
at the close of the plaintiff’s case, a reasonable jury would not have a
legally sufficient basis to find for the plaintiff on an issue essential to
her claim.  Fed. R. Civ. P. 50(a)(1)(B).  We review the district court’s
decision  de  novo,  drawing  all  reasonable  inferences  in  the  non‐
movant’s  favor  and  disregarding  any  evidence  favorable  to  the
movant  that  the  jury  is  not  required  to  believe  because  it  is

                                       6
                            Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




contradicted or impeached.  Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 150 (2000).

                                            A.
        Title  VII  prohibits  discrimination  with  respect  to  the  terms,
conditions,  or  privileges  of  employment  because  of  a  person’s  sex. 
42 U.S.C. § 2000e‐2(a)(1).  In 1978, Congress passed the PDA, which
expressly  overruled  the  Supreme  Court’s  holding  in  General  Electric
Co.  v.  Gilbert,  429  U.S.  125  (1976),  that  pregnancy  discrimination  is
not  sex  discrimination.    The  PDA  accomplished  this  by  adding  the
following to Title VII’s definitional section:

       The  terms  “because  of  sex”  or  “on  the  basis  of  sex”  include,  but
       are  not  limited  to,  because  of  or  on  the  basis  of  pregnancy,
       childbirth, or related medical conditions; and women affected by
       pregnancy,  childbirth,  or  related  medical  conditions  shall  be
       treated the same for all employment‐related purposes . . . as other
       persons  not  so  affected  but  similar  in  their  ability  or  inability  to
       work.

Pub. L. 95‐555, 92 Stat. 2076 (1978) (codified at 42 U.S.C. § 2000e(k));
see    Newport  News  Shipbuilding  &  Dry  Dock  Co.  v.  E.E.O.C.,  462  U.S.
669,  670–71  &  n.1  (1983).    This  provision  ”makes  clear  that  it  is
discriminatory  to  treat  pregnancy‐related  conditions  less  favorably
than other medical conditions.”  Newport News, 462 U.S. at 684.

       Like  other  Title  VII  discrimination  claims,  pregnancy
discrimination  may  be  proven  under  a  disparate  treatment  or
disparate  impact  theory  of  liability.    Young,  135  S.  Ct.  at  1345.    To
establish  disparate  treatment,  a  plaintiff  must  show  that  the
defendant’s  actions  were  motivated  by  a  discriminatory  intent,
either through direct evidence of intent or by utilizing the three‐part
burden‐shifting  framework  set  forth  in  McDonnell  Douglas  Corp.  v.
Green, 411 U.S. 792 (1973).  See, e.g., Quaratino v. Tiffany & Co., 71 F.3d
58,  64  (2d  Cir.  1995).    Alternatively,  a  plaintiff  may  proceed  on  a
disparate impact theory by showing that even if a policy or practice

                                             7
                         Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




is  facially  neutral  or  is  not  motivated  by  a  discriminatory  intent,  it
has  a  discriminatory  effect.    Ricci  v.  DeStefano,  557  U.S.  557,  577–78
(2009).

       During  the  pendency  of  this  appeal,  the  Supreme  Court
decided Young v. United Parcel Service, Inc. to resolve how the PDA’s
“same treatment” clause applies to pregnancy discrimination claims
brought  under  a  disparate  treatment  theory  of  liability.    The
circumstances of Young are similar to those presented here.  Young,
a UPS mail carrier responsible for delivering packages weighing up
to seventy pounds, became pregnant and was told by her doctor that
she  should  not  lift  more  than  twenty  pounds.    UPS  refused  to
accommodate  her,  however,  even  though  it  provided
accommodations to employees who were injured on the job, had lost
their  Department  of  Transportation  certification,  or  suffered  from  a
disability covered by the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq.  135 S. Ct. at 1344.

      Young  sued  for  pregnancy  discrimination,  claiming  that  UPS
had  a  “light‐duty‐for‐injury”  policy  that  excluded  pregnant
employees  while  covering  numerous  “other  persons”  who  were
similar in their ability or inability to work.  Id. at 1347.  The District
Court  granted  UPS  summary  judgment  and  the  Fourth  Circuit
affirmed,  reasoning  that  Young  was  “different  from  those  ‘injured
on the job because, quite simply, her inability to work did not arise
from  an  on‐the‐job  injury.’”    Id.  at  1347–48  (quoting  707  F.3d  437, 
450–51 (4th Cir. 2013)).

       The Supreme Court reversed.  Writing for the majority, Justice
Breyer  held  that  an  employer  violates  the  PDA  when  it  treats
pregnant  employees  “less  favorably”  than  non‐pregnant  employees
similar in their ability or inability to work to such an extent that it is
more  likely  than  not  that  the  disparity  is  motivated  by  intentional
discrimination.    Id.  at  1344.    To  facilitate  this  inquiry,  the  Court
established a modified McDonnell Douglas analysis which focuses on

                                       8
                         Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




“whether the nature of the employer’s policy and the way in which
it burdens pregnant women shows that the employer has engaged in
intentional discrimination.”  Id. 

       First, as with any other discrimination claim, the plaintiff must
establish  a  prima  facie  case  by  “showing  actions  taken  by  the
employer  from  which  one  can  infer,  if  such  actions  remain
unexplained,  that  it  is  more  likely  than  not  that  such  actions  were
based  on  a  discriminatory  criterion  illegal  under  Title  VII.”    Id.  at
1354  (internal  quotation  marks  omitted).    This  burden  is  “not
onerous” and requires the plaintiff to show only (i) “that she belongs
to  the  protected  class,”  (ii)  “that  she  sought  accommodation,”  (iii)
“that  the  employer  did  not  accommodate  her,”  and  (iv)  “that  the
employer  did  accommodate  others  ‘similar  in  their  ability  or
inability to work.’”  Id.  

       If  the  plaintiff  satisfies  her  initial  burden,  a  presumption  of
discriminatory intent arises and the burden shifts to the employer to
articulate  a  legitimate,  non‐discriminatory  reason  for  its  policy  or
action.    See  id.;  Quaratino,  71  F.3d  at  64.    But  “consistent  with  the
Act’s basic objective, that reason normally cannot consist simply of a
claim  that  it  is  more  expensive  or  less  convenient  to  add  pregnant
women  to  the  category  of  those  (‘similar  in  their  ability  or  inability
to work’) whom the employer accommodates.”  Young, 135 S. Ct. at
1354;  see  also  Ariz.  Governing  Comm.  for  Tax  Deferred  Annuity  &
Deferred  Comp.  Plans  v.  Norris,  463  U.S.  1073,  1084  n.14  (1983)
(Marshall,  J.,  concurring  in  the  judgment)  (recognizing  that
Congress’s  passage  of  the  PDA  indicates  that  the  greater  cost  of
providing  benefits  for  a  protected  class  cannot  justify  differential
treatment based upon the protected trait).

        If  the  employer  puts  forth  a  legitimate,  non‐discriminatory
justification,  the  presumption  drops  out  of  the  analysis  and  the
plaintiff must establish, by a preponderance of the evidence, that the
employer’s  justification  is  a  pretext  for  discrimination.    See  Young,

                                        9
                         Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




135  S.  Ct.  at  1354.    The  plaintiff  may  rebut  the  justification  through
circumstantial  proof  of  discriminatory  intent.    In  the  pregnancy
discrimination  context  in  particular,  Young  recognized  that  a
plaintiff  can  make  this  showing  by  presenting  “sufficient  evidence
that the employer’s policies impose a significant burden on pregnant
workers,  and  that  the  employer’s  legitimate,  nondiscriminatory
reasons  are  not  sufficiently  strong  to  justify  the  burden,  but  rather  –
when  considered  alongside  the  burden  imposed  –  give  rise  to  an
inference  of  intentional  discrimination.”    Id.  (emphases  added)
(internal quotation marks omitted).  Young went on to explain that a
plaintiff  may  create  a  genuine  issue  of  fact  as  to  the  existence  of  a
significant  burden  by  showing  “that  the  employer  accommodates  a
large  percentage  of  nonpregnant  workers  while  failing  to
accommodate a large percentage of pregnant workers.”  Id.  Young,
for instance, could do so by demonstrating that UPS accommodated
most  non‐pregnant  employees  with  lifting  limitations  “while
categorically  failing  to  accommodate  pregnant  employees  with
lifting  limitations.”    Id.    To  establish  that  UPS’s  reasons  were  not
sufficiently strong, she could point to the fact that UPS had multiple
policies  to  accommodate  non‐pregnant  employees.    Id.  at  1354–55. 
“That is, why, when the employer accommodated so many, could it
not accommodate pregnant women as well?”  Id. at 1355.

                                       B.

       Legg  argues  to  us  that  she  presented  sufficient  evidence  to
support  a  discrimination  claim  under  either  Young’s  disparate
treatment framework or a disparate impact analysis.  We agree that
Legg  has  adduced  sufficient  evidence  for  a  jury  to  have  considered
whether  the  County’s  policy  was  motivated  by  a  discriminatory
intent.  Consequently,  we  do  not  reach  her  disparate  impact
arguments.

       As an initial matter, we do not believe that Legg has presented
direct evidence of discriminatory intent.  Although she contends that

                                       10
                          Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




the  County’s  policy  is  itself  direct  evidence  because  it  excluded
pregnant  women,  the  policy  did  so  on  a  facially  neutral  basis  –  the
source of one’s inability to work – making it impossible to conclude,
without  inferring,  that  the  distinction  was  based  upon  an  intent  to
discriminate against pregnant employees.  See Tyler v. Bethlehem Steel
Corp., 958 F.2d 1176, 1183–85 (2d Cir. 1992); see also Young, 135 S. Ct.
at 1354 (direct evidence is “a workplace policy, practice, or decision
[that]  relies  expressly  on  a  protected  characteristic”).    This
conclusion  is  apparent  to  us  from  Young.    Were  Legg  correct,  the
burden‐shifting  framework  would  have  been  unnecessary  because
UPS’s  policy  would  have  amounted  to  direct  evidence  of  UPS’s
alleged discriminatory intent.
        Legg  has,  however,  established  a  prima  facie  case  of
discrimination  under  Young.    She  sought  a  light  duty
accommodation while pregnant.  The County did not accommodate
her.    And,  as  a  matter  of  policy,  the  County  provided  light  duty
accommodations  to  other  employees  who  were  similar  in  their
ability  or  inability  to  work,  namely,  those  who  were  unable  to
perform non‐light‐duty tasks as a result of injuries incurred on‐duty. 
These  facts  are  enough,  if  left  unexplained,  for  a  reasonable  jury  to
conclude that it is more likely than not that the policy was motivated
by a discriminatory intent.  
        The  defendants  claim  that  they  had  a  legitimate,  non‐
discriminatory reason for the distinction because New York General
Municipal Law § 207–c(1) requires municipalities to continue to pay
corrections officers injured on the job but does not require the same
for  employees  who  become  unable  to  work  for  other  reasons.    We
agree that compliance with a state workers’ compensation scheme is
a neutral reason for providing benefits to employees injured on the
job but not pregnant employees.  UPS offered the same justification
for  its  policy  in  Young,  see  135  S.  Ct.  at  1360  (Alito,  J.,  concurring)
(citing  Md.  Lab.  &  Empl.  Code  Ann.  §  9–614  (2008)),  and  the
majority  implicitly  determined  that  this  was  a  legitimate,  non‐

                                        11
                          Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




discriminatory  reason  for  the  distinction,  remanding  for
consideration  of  whether  Young  had  raised  a  genuine  issue  of
material  fact  as  to  pretext,  see  id.  at  1355–56.    So  too,  here,  once  the
County  represented  that  its  policy  was  based  upon  a  workers’
compensation  scheme,  the  burden  of  production  shifted  back  to
Legg  to  show  by  a  preponderance  of  the  evidence  that  this
justification was a pretext for intentional discrimination.  For several
reasons,  we  believe  that  a  reasonable  jury  could  find  that  Legg
carried her burden. 
        First, even before Young, a plaintiff could establish pretext and
intentional discrimination by pointing out significant inconsistencies
in  the  employer’s  justification.    See,  e.g.,  Zann  Kwan  v.  Andalex  Grp.
LLC,  737  F.3d  834,  846  (2d  Cir.  2013).  At  trial,  the  defendants
presented several different justifications for declining to extend light
duty  accommodations  to  pregnant  employees  and  for  denying
Legg’s  request.    While  VanBlarcum  testified  that  he  limited  light
duty  accommodations  to  employees  injured  on  the  job  because  he
wanted to “encourage everybody to build up sick time” and did not
“believe”  in  providing  light  duty  accommodations  to  employees
who  were  injured  off  the  job,  Joint  App’x  at  520,  Faluotico  testified
that VanBlarcum made the determination as to Legg “for her safety,
not  only  her  but  her  unborn  child,  in  the  facility,”  id.  at  349. 
VanBlarcum  also  conceded  on  cross‐examination  that  it  would  be
more  costly  to  provide  light  duty  accommodations  to  pregnant
employees.  And although the defendants now claim that the policy
was based upon compliance with state law, the only testimony in the
record  on  this  point  was  VanBlarcum’s  explanation  of  the  meaning
of abbreviations listed in the minutes from a sergeant’s meeting, and
he  simply  noted  that  “207‐c  is  a  section  of  law  that  allows  people
that  get  hurt  on  duty  to  be  out  and  still  receive  pay.”    Id.  at    459. 
Neither VanBlarcum, nor anyone else, ever testified that this was his




                                         12
                            Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




reason for denying accommodations to pregnant employees.2  Under
these  circumstances,  a  reasonable  jury  drawing  all  reasonable
inferences  in  Legg’s  favor  could  find  that  the  defendants’  current
explanation – compliance with state law – is pretextual, and the real
reason for the distinction was unlawful discrimination.
        Second, Legg has offered sufficient evidence to proceed to trial
under the framework articulated in Young.  A reasonable jury could
conclude  that  the  defendants  imposed  a  significant  burden  on
pregnant  employees  because,  like  UPS,  the  County  categorically
denied light duty accommodations to pregnant women.  Indeed, the
defendants  represent  that  of  176  corrections  officers  during
VanBlarcum’s tenure, just one – Legg – was pregnant,  and  she was
denied an accommodation.  Defs.’ Opp’n Br. at 27.  VanBlarcum also
testified that another employee came to him “stating she wanted to
get  pregnant  and  wanted  to  know  if  [he]  would  allow  light‐duty
employment.”    Joint  App’x  at  528.    He  advised  the  employee  that
she  would  not  be  accommodated.    Id.    Although  it  is  unclear  from
the record whether the County accommodated a large percentage of
non‐pregnant  employees  in  practice,  they  at  least  were  eligible.    By
contrast,  as  one  would  expect,  the  County  failed  to  accommodate
100% of its pregnant employees.  This disparity counsels in favor of
a  finding  that  the  policy  imposed  a  significant  burden  on  pregnant
employees.  See Young, 135 S. Ct. at 1354.
       The  defendants  perplexingly  suggest  that  these  figures  show
that  pregnant  employees  were  not  significantly  burdened  because
“only one of 176 COs were affected by this policy.” Defs.’ Opp’n Br.
at  27.    But  under  Young,  the  focus  is  on  how  many  pregnant
employees  were  denied  accommodations  in  relation  to  the  total
number  of  pregnant  employees,  not  how  many  were  denied
2
  We doubt that this testimony would permit a reasonable jury to conclude, without
speculating, that the defendants even offered G.M.L. § 207‐c as a neutral justification
for denying accommodations to pregnant employees.  However, because the
defendants clearly offered other justifications, we assume arguendo that this testimony
was adequate.

                                            13
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




accommodations  in  relation  to  all  employees,  pregnant  or  not.    The
reason  is  simple  enough;  this  comparison  better  reveals  whether  or
not  there  is  a  burden  on  pregnant  employees.    If  an  employer  has
fifty pregnant employees and only five are adversely affected by its
policy, it will be more difficult to draw an inference of a significant
burden because many pregnant employees are able to or have taken
advantage  of  the  accommodation,  providing  less  reason  to  believe
that the policy is motivated by animus against pregnant employees. 
On  the  other  hand,  if  an  employer  has  just  one  pregnant  employee
and  she  has  been  adversely  affected,  then  it  has  undoubtedly
imposed  a  significant  burden  on  its  pregnant  employees  –  it  has
burdened  the  only  one  it  has.    Contrary  to  the  defendants’
implication, an employer cannot justify pregnancy discrimination by
relying  upon  the  fact  that  pregnant  employees  constitute  an
insignificant part of its workforce.  
       The  defendants  also  argue  that  Legg  did  not  suffer  a
significant burden because she was able to perform her ordinary job
duties  and  simply  “decided  to  stop  working  until  after  she  gave
birth.”  Id. at 26.  While that is one view of the evidence, a reasonable
jury drawing all reasonable inferences in Legg’s favor could reach a
very different result:  Faced with the prospect of going without pay
during  her  pregnancy,  and  having  been  informally  promised  an
accommodation  by  Becker,  Legg  sought  a  revised  doctor’s  note
allowing  her  to  work  full  duty,  which  reflected  her  need  to  work
rather than her ability to do so.  She was then gradually required to
return  to  full  duty  work,  and  she  acquiesced  until  she  suffered  a
serious  health  scare  and  decided  to  take  leave  from  her  job.    These
circumstances  would  permit  a  jury  to  reasonably  conclude  that
pregnant  employees  suffered  a  significant  burden.    Moreover,
regardless of Legg’s particular circumstances, we think that when an
accommodation policy excludes pregnant employees from coverage
and  thereby  places  them  at  risk  of  violent  confrontations,  a
reasonable  jury  could  find  that  the  denial  itself  is  evidence  of  a
significant burden.

                                      14
                       Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




       The  defendants  finally  contend  that  Legg  did  not  suffer  a
significant  burden  because  employees  who  received  a  light  duty
accommodation  were  also  burdened  in  that  they  were  subject  to
“strict rules,” including an inability to leave their homes during their
shifts and random home visits to ensure their compliance.  Id. at 25. 
We  do  not  doubt  that  a  comparison  of  the  burdens  imposed  upon
employees  who  receive  an  accommodation  and  those  who  do  not
may,  in  appropriate  circumstances,  undermine  an  inference  that
pregnant employees are subjected to a significant burden.  We think
it  obvious,  however,  that  a  reasonable  jury  could  conclude  that  the
“burdens” imposed upon accommodated employees in this case do
not  show  that  the  burden  imposed  upon  Legg  and  other  pregnant
corrections officers was insignificant.
       A  reasonable  jury  could  also  conclude  that  the  defendants’
reasons  were  not  “sufficiently  strong,”  when  considered  alongside
the  burden  imposed,  to  justify  the  denial  of  accommodation  to
pregnant employees.  The defendants maintained a light duty policy
for  employees  injured  on  duty  but  did  not  extend  that  benefit  to
pregnant  employees,  who,  during  VanBlarcum’s  tenure,  amounted
to a single corrections officer – Legg.  As a result, she was required
to  continue  working  with  inmates.    The  defendants  rationalize  this
arrangement  on  the  basis  that  G.M.L.  §  207‐c  applies  only  to
employees  injured  on  duty.    But  of  course  nothing  in  the  statute
prevented  them  from  offering  the  same  accommodations  to
pregnant  employees.    Under  these  circumstances,  we  believe  that  a
reasonable jury could find that compliance with a state law requiring
accommodation of certain employees  was an insufficient reason for
denying accommodation to pregnant employees.
      Moreover,  although  the  defendants  claim  that  they  were
motivated  solely  by  compliance  with  state  law,  a  reasonable  jury
could find that cost was a factor, as the defendants lacked the same
financial  incentive  to  continue  to  employ  pregnant  employees  in
some  capacity  and  had  a  countervailing  incentive  to  replace  them.

                                     15
                         Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




VanBlarcum admitted as much at trial, stating that it would be more
costly to provide benefits to pregnant employees because the County
would  have  to  “find  somebody  else  to  fill  [the  full  duty]  position”
and “pay them as well.”  Joint App’x at 521.  The defendants all but
concede the same on appeal, admitting that “[i]f there is an element
of cost associated with the distinction, it is a result of New York State
law and policy.”  Defs.’ Opp’n Br. at 30.  Young expressly cautioned,
however,  that  cost  alone  is  generally  not  a  legitimate  basis  for
refusing  to  accommodate  pregnant  employees  on  the  same  basis  as
other  employees  similar  in  their  ability  or  inability  to  work.    135  S.
Ct. at 1354.  To the extent that the defendants’ policy was motivated
by  cost,  a  reasonable  jury  could  conclude  that  their  purported
justification  for  denying  light  duty  accommodations  to  pregnant
employees – compliance with state law – is pretextual.  
       Finally, we emphasize that a jury would not have necessarily
been compelled to reach these conclusions and could have returned
a verdict in the defendants’ favor.  As the Supreme Court made clear
in  Young,  the  PDA  does  not  “grant[]  pregnant  workers  a  ‘most‐
favored‐nation’  status”  requiring  employers  who  grant  any
accommodation  to  any  employee  to  “provide  similar
accommodations to all pregnant workers (with comparable physical
limitations),”  regardless  of  other  considerations.    Id.  at  1349–50
(emphasis  removed).    Indeed,  the  Court  declined  to  endorse  an
Equal  Employment  Opportunity  Commission  guideline  that
construed the PDA to entirely prohibit policies that “provid[e] light
duty only to workers injured on the job.”  Id. at 1351.  The legality of
such policies depends, rather, upon a careful analysis of the facts of a
given case.  
       As  we  previously  noted,  a  jury  may  infer  a  discriminatory
intent  where  the  employer  “accommodates  a  large  percentage  of
nonpregnant workers while failing to accommodate a large percentage
[here,  100%]  of  pregnant  workers.”    Id.  at  1354  (emphasis  added). 
But  if,  for  example,  the  evidence  showed  that  the  County

                                       16
                              Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




accommodated very few injured workers under the light duty policy
and  that  many  non‐pregnant  workers  were  among  those  denied
accommodation,  the  jury  might  reasonably  refuse  to  infer  a
discriminatory  intent.    And  while  the  cost  of  adding  pregnant
workers  to  an  otherwise  expansive  program  of  accommodation
cannot justify their exclusion, a policy is not necessarily doomed by
the fact that it was partially motivated by cost.  After all, if cost were
not a factor, employers would have little reason not to accommodate
everyone,  and  the  cost  of  adopting  such  a  policy  is  presumably
always  a  factor  in  limiting  accommodations  to  those  injured  on  the
job.  A policy that requires nearly all workers to use sick leave when
injured or ill rather than be accommodated on the job with light duty
is  not  an  unreasonable  one.    Whether  it  is  appropriate  to  infer  a
discriminatory  intent  from  the  pattern  of  exceptions  in  a  particular
workplace  will  depend  on  the  inferences  that  can  be  drawn  from
that pattern and the credibility of the employer’s purported reasons
for  adopting  them.    We  simply  hold  that  in  this  case,  based  on  the
evidence  presented,  Legg  was  entitled  to  have  these  issues  decided
by a jury.
                                              II.
       We now consider the district court’s denial of the defendants’
Rule 50(b) and 59(b) motions, as well as its denial of their motion for
reconsideration  pursuant  to  Rule  60.    Our  review  of  the  denial  of  a
Rule  50(b)  motion  is,  as  noted,  de  novo.    We  review  the  denial  of  a
Rule 59(b) or Rule 60 motion for abuse of discretion. Stevens v. Miller,
676 F.3d 62, 67 (2d Cir. 2012); Arnold v. Cty. of Nassau, 252 F.3d 599,
602 (2d Cir. 2001).3

3
  The defendants appeal the district court’s decision on their post‐trial motions. 
Because the notice of appeal of the denial of those motions was filed within the time
prescribed by Federal Rule of Appellate Procedure 4(a)(1)(A) and 26(a)(1), the
December 8, 2014 notice of appeal was timely to appeal the district court’s denial of
those motions for lack of jurisdiction, which is the only issue that we decide based on
that notice of appeal.  See Weitzner v. Cynosure, Inc., 802 F.3d 307, 313 n.6 (2d Cir. 2015);
see also Advanced Bodycare Sols., LLC v. Thione Int’l, Inc., 615 F.3d 1352, 1359 n.15 (11th

                                               17
                           Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




        This  case  presents  somewhat  peculiar  circumstances.    The
district court initially granted the defendants an extension of time to
file  their  motions  but  later  denied  the  motions  as  untimely  on  the
ground  that  it  lacked  authority  to  grant  an  extension  and  Rule
6(b)(2)  renders  the  28‐day  time  limitations  under  Rules  50(b)  and
59(b)  jurisdictional.    The  court  denied  the  defendants’  motion  for
reconsideration on the same basis.

        We  cannot  agree.    Federal  Rule  of  Civil  Procedure  6(b)(2)
provides that a district court may, for good cause, extend the time to
file a motion but “must not extend the time to act under” Rules 50 or
59.    While  for  many  years  we  described  the  time  limitations  in  the
Federal  Rules  as  “jurisdictional,”  see,  e.g.,  Weissman  v.  Dawn  Joy
Fashions, Inc., 214 F.3d 224, 230 (2d Cir. 2000), the Supreme Court has
since  clarified  the  difference  between  jurisdictional  rules  and  non‐
jurisdictional,  claim‐processing  rules,  see  In  re  Indu  Craft,  Inc.,  749
F.3d  107,  114  (2d  Cir.  2014)  (discussing  Fed.  R.  App.  P.  6(b)(1)).    A
time limitation is jurisdictional only if it is prescribed by statute.  By
contrast,  procedural  rules  which  have  no  statutory  analogue,
although  “mandatory”  in  the  sense  that  a  party  may  insist  upon
their  enforcement,  do  not  affect  the  power  of  the  courts  and  are
subject  to  waiver  or  equitable  exception.    Weitzner  v.  Cynosure,  Inc.,
802  F.3d  307,  311  (2d  Cir.  2015).    This  distinction  follows  from  the
fundamental  principle  that  Congress  alone  has  authority  to
determine  a  lower  federal  court’s  subject  matter  jurisdiction. 
Kontrick v. Ryan, 540 U.S. 443, 452–56 (2004).  

       Although  we  have  yet  to  address  whether  Rule  6(b)(2)  is
jurisdictional,  we  have  little  difficulty  in  concluding  –  like  every
other circuit to consider the question – that it is not.  See, e.g., Mobley
v. C.I.A., 806 F.3d 568, 577 (D.C. Cir. 2015); Blue v. Int’l Brotherhood of

Cir. 2010) (holding that even though the appellant’s post‐trial motions were untimely,
when it “appealed the district court’s order denying the motions within 30 days of the
court’s entry of the order . . . that appeal was timely” and provided “jurisdiction to
review the district court’s . . . order as to [the appellant’s] post‐trial motions”).

                                           18
                          Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




Elec.  Workers  Local  Union  159,  676  F.3d  579,  584–85  (7th  Cir.  2012);
Advanced  Bodycare  Sols.,  LLC  v.  Thione  Int’l,  Inc.,  615  F.3d  1352,  1359
n.15  (11th  Cir.  2010);  Art  Attacks  Ink,  LLC  v.  MGA  Entm’t  Inc.,  581
F.3d  1138,  1142–43  (9th  Cir.  2009);  Dill  v.  Gen.  Am.  Life  Ins.  Co.,  525
F.3d  612,  618–19  (8th  Cir.  2008);  Nat’l  Ecological  Found.  v.  Alexander,
496 F.3d 466, 474 (6th Cir. 2007).  Because the Federal Rules of Civil
Procedure  are  promulgated  and  amended  by  the  Supreme  Court
pursuant  to  the  Rules  Enabling  Act,  28  U.S.C.  §§  2071–2077,  an
individual  rule  is  jurisdictional  only  if  it  is  codified  by  statute  in
language  that  clearly  reflects  Congress’s  intent  to  treat  it  as
jurisdictional.    See  Indu  Craft,  749  F.3d  at  114.    Rule  6(b)(2)  has  no
such statutory codification.  Its language is also virtually identical to
that  of  Federal  Rule  of  Criminal  Procedure  45(b)  and  Bankruptcy
Rule  9006(b),  which  the  Supreme  Court  has  held  are  non‐
jurisdictional.    See  Eberhart  v.  United  States,  546  U.S.  12,  19  (2005);
Kontrick,  540  U.S.  at  455–56  &  n.10  (observing  that  Rules  45(b)  and
9006 are “modeled on Federal Rule of Civil Procedure 6(b)”). 

        Accordingly,  even  though  the  district  court  was  without
authority  to  grant  an  extension  under  Rule  6(b)(2),  it  retained  the
power  to  consider  whether  the  plaintiffs  had  waived  compliance
with  the  rule  or  whether  an  equitable  exception  applied.    See
Weitzner,  802  F.3d  at  311.    The  defendants  claim  that  the  plaintiffs
never  objected  to  the  extension  and  were  not  prejudiced  by  the
delay.    Any  objection  on  timeliness  grounds  may  therefore  have
been  waived.    Compare  Advanced  Bodycare,  615  F.3d  at  1359  n.15
(“[S]ince Rule 6(b) is a claims‐processing rule, [defendant‐appellee],
in  failing  to  object  to  the  district  court’s  violation  of  the  rule  (by
extending the time for filing post‐trial motions) forfeited its objection
to the time extension.”), with Dill, 525 F.3d at 619 (no waiver where
party failed to oppose request for extension but subsequently raised
objection in response to Rule 50(b) motion).

     We  see  no  reason,  however,  to  resolve  that  issue  now. 
Although  the  plaintiffs  never  objected  in  the  district  court,  it  is  not

                                        19
                        Nos. 14‐3636 (L), 14‐3638 (XAP), 14‐4635 (CON)




clear  whether  they  had  an  effective  opportunity  to  do  so  given  the
district  court’s  quick  denial  of  the  motion  and  of  reconsideration. 
Under the circumstances, we prefer to leave it to the district court to
consider in the first instance whether the plaintiffs waived objection
to the court’s improper grant of an extension of time or whether an
equitable exception to the prohibition of such extensions applied on
the  facts  of  this  case.    Accordingly,  we  vacate  the  district  court’s
post‐judgment  orders  denying  the  defendants’  motions  for  lack  of
jurisdiction and remand for further proceedings consistent with this
opinion.

                              CONCLUSION
      For  these  reasons,  we  VACATE  the  judgment  as  to  Legg’s
pregnancy  discrimination  claim  and  REMAND  with  instructions  to
conduct  a  new  trial,  and  VACATE  the  orders  denying  the
defendants’  post‐trial  motions  and  REMAND  for  further
proceedings consistent with this opinion.




                                      20